Citation Nr: 0126074	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  98-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's benefits 
prior to the appellant's divorce from the veteran.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active military service from December 1967 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in St. Petersburg, Florida.  In 
June 1998, the RO issued a decision denying special 
apportionment of the veteran's disability compensation 
benefits.  This is a simultaneously contested claim.  The 
veteran's former spouse is the appellant and the veteran is 
the appellee.

The RO remanded the case in September 2000 for further 
development.  

The appellant currently lists her residence as Brooklyn, New 
York.  A hearing was held in August 2001 at the New York, New 
York RO before the undersigned Member of the Board.  A 
transcript of the hearing is of record.  The veteran did not 
attend the hearing.

The development requested on remand was completed.  The case 
has been returned to the Board for continuation of appellate 
review.


FINDINGS OF FACT

1.  The appellant is the veteran's former spouse; there are 
no children of the marriage; 

2.  The veteran has custody of two children under 18 years 
old from a marriage to a woman not the appellant.

3.  The appellant ceased residing with the veteran during 
December 1997 and their divorce became final during October 
1998.

4.  The veteran is in receipt of service connected 
compensation at the rate of 100 percent.

5.  During the period prior to the appellant's divorce from 
the veteran, her reported monthly expenses exceeded her 
monthly income by $625.

6.  During the period prior to the appellant's divorce from 
the veteran, the veteran's reported monthly expenses exceeded 
his monthly income by $1,450.

7.  An apportionment of the veteran's compensation benefits 
for the period prior to the appellant's divorce from the 
veteran would cause undue hardship to the veteran.


CONCLUSION OF LAW

An apportionment of the veteran's compensation benefits prior 
to the appellant's divorce from the veteran is not warranted.  
38 U.S.C.A. § 5307 (West 1991); C.F.R. §§ 3.450, 3.451 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran has a combined 100 percent schedular disability 
evaluation for service-connected paranoid type schizophrenia 
and splay feet with metatarsal callosities and metatarsalgia.  

The veteran completed a Declaration of the Status of 
Dependents certificate in January 1997.  He specified the 
dates of birth of his children as follows:  Michael-7/6/80, 
Brad-7/14/86, Courtney-6/18/88.  He stated that he had 
custody of all three children.

The appellant's claim seeking an apportionment of the 
veteran's compensation benefits was received in April 1998.  
She stated that she was the veteran's spouse and noted that, 
during December 1997, she fled from the home where she and 
the veteran had lived because of the veteran's abuse.  

In connection with the appellant's claim, the RO requested 
evidence, specially financial information pertinent to both 
the appellant and the veteran.  

In a statement dated in April 1998, the appellant listed her 
average monthly income and expenses.  She reported average 
monthly income from Supplemental Social Security payments and 
food stamps.  She reported average monthly expenses to 
include rent, medical expenses, credit cards, telephone and 
food.  

In a statement dated in May 1998, the veteran listed his 
average monthly income and expenses.  He reported average 
monthly income from his VA disability benefits, including 
payments for two minor children, as well as Social Security 
benefits.  He reported average monthly expenses to include 
rent, utilities, food, clothing, insurance, credit card debt, 
medical care, an education loan, school lunches and supplies, 
and vehicle payments.  Monthly expenses were as follows:  
Credit card debt-$700 a month; car payment (1993 model)-$454 
a month; truck payment (1989 model)-$375 per month; rent-$575 
a month; electricity-$125 per month; school loan-$100 per 
month; food-$600 per month; insurance-$300 per month; 
miscellaneous household-expenses $300 per month; gas and car 
repair $400-per month; school lunches and supplies-$150 per 
month; medical and dental expenses-$160 per month; clothing-
$200 per month and barber, grooming and laundry-$100 per 
month.

The RO issued a special apportionment decision in June 1998 
based on a review of the resources and expenses of the 
veteran and the appellant.  It was determined that the 
veteran's total monthly income was $3079.  Monthly expenses 
were $4539.  Net income after expenses was -$1,450.  The 
appellant's monthly income was listed as $102 while monthly 
expenses were $727.  The appellant's net income after 
expenses was -$625.  It was noted that the veteran's expenses 
included a $465 car payment made on behalf of the appellant.

Associated with the record was a copy of the veteran's July 
1998 petition for dissolution of marriage from the appellant, 
with supporting documents.  The petition states that there 
were no minor children of the marriage.

In September 2000, the Board remanded the case to have the RO 
clarify the appellant's wishes concerning a hearing.  The 
Board also directed the RO to provide the veteran with a copy 
of the appellant's appeal to the Board (VA Form 9).  

According to a letter dated in February 2001, the RO advised 
the veteran that it was providing him with a copy of the 
appellant's VA Form 9.  

Received in March 2001 was a statement from the veteran 
regarding allegations made by the appellant in her VA Form 9.  
He stated that he made all payments on his automobile and 
maintained that the appellant did not receive his automobile 
in the divorce settlement.  

A hearing was held in August 2001 at the RO before the 
undersigned Member of the Board.  In testimony, the appellant 
pointed out that she and the veteran were separated around 
January 1, 1998 and that their divorce became official on 
October 19, 1998.  She emphasized that, after their 
separation, the veteran continued paying off a loan on a car 
he had given her, but did not let her use the vehicle.  She 
stated that, after their separation, the veteran provided 
nothing other than a one-time payment of $40 for medication.  


II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, she is entitled to the version of the applicable 
criteria most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This so because the requirements 
of the new law and regulations have already been satisfied.  
By the statement of the case furnished the appellant, the RO 
has notified her of the information and evidence necessary to 
substantiate her claim.  Pertinent financial statements have 
been associated with the record.  Furthermore, the appellant 
has had the opportunity to testify at a hearing.  
Additionally, the Board notes that simultaneously contested 
claim procedures in the form of notice to the appellant and 
veteran of procedural actions in this case have been met.  38 
C.F.R. §§ 19.100-19.102 (2001).

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The applicable law and regulations provide that all or any 
part of a veteran's compensation may be apportioned if the 
veteran is not residing with his or her spouse, or if the 
veteran's children are not residing with the veteran and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support.  38 
U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) 
(2001).  However, if a veteran is providing for his or her 
dependents, no apportionment will be made.  38 C.F.R. § 
3.450(c) (2001).  

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, VA 
compensation may be specially apportioned between the veteran 
and his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration will be given to 
such factors as the amount of VA benefits payable, other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed, and special needs of 
the veteran, his or her dependents, and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451 (2001).

Governing criteria cited above provide that, regardless of 
any other provision regarding apportionment, where hardship 
is shown to exist, VA compensation may be specially 
apportioned between the veteran and a dependent, in this case 
the appellant, on the basis of the facts in the individual 
case, so long as it does not cause undue hardship to the 
veteran or other persons in interest.  The appellant has 
reported estimated monthly expenses that exceed monthly 
income by $625.  The Board has reviewed her reported expenses 
and does not find them excessive.  In this regard, her 
reported expenses generally appear to relate to necessities, 
without payments for obvious luxury items.  The Board 
concludes that the appellant has demonstrated hardship.  

Because hardship has been shown to exist, the veteran's VA 
compensation may be specially apportioned as long as it does 
not cause undue hardship to him or other persons in interest, 
in this case his dependent children.  Here, the veteran has 
reported estimated monthly expenses that exceed monthly 
income by $1,460.  Having reviewed his reported expenses, the 
Board does not find them excessive.  Again, as with the 
appellant, the veteran's reported expenses generally appear 
to relate to necessities, without payments for obvious luxury 
items.  Further, the veteran's two minor children reside with 
him and he provides for their support.  The Board concludes 
that the veteran, like the appellant, has demonstrated 
hardship.  

The RO's special apportionment decision relates that the 
veteran was contributing to the appellant's support because 
his monthly expenses included a $465 car payment made on 
behalf of the appellant.  The appellant has since disputed 
the actual value of that contribution, pointing out that the 
veteran makes the payment, but has denied her the use of the 
vehicle.  The veteran maintains that he is the owner of the 
car and that the car was not given to the appellant by the 
divorce decree.  In any event, the Board notes that the 
ownership of the car cannot be determined from the current 
record.  However, even accepting as true the appellant's 
assertion that the veteran denies her the use of a vehicle 
which is, in fact, her car, it nevertheless remains that the 
excess of the veteran's monthly expenses relative to monthly 
income remains significantly greater than the excess of the 
appellant's monthly expenses relative to monthly income.  

Upon a review of the evidentiary record, the Board concludes 
that undue hardship to the veteran and his dependent children 
would result from a special apportionment of the veteran's 
disability compensation benefits.  While the undersigned is 
sympathetic to the needs of the appellant, BVA decisions must 
be based on the applicable criteria.  Accordingly, for all 
the foregoing reasons, the appellant's claim for special 
apportionment of the veteran's disability compensation 
benefits must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. 5107(b) 
(West 1991 and Supp. 2001).  



ORDER

Entitlement to apportionment of the veteran's benefits is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

